DETAILED ACTION
	This action is in response to the Applicant’s response after-final filed on April 11, 2022. Claims 1-2, 4, 6-7,  and 11-28 are pending and addressed below. 

Response to Amendment
Claims 3, 5, and 8-10 are cancelled. Claims 1-2, 4, 6-7, and 11-28 are pending and addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent R. Knight on May 19, 2022.

The application has been amended as follows: 

IN THE CLAIMS
Replace claim 12 with the following: The drill string of claim [[8]] 1, wherein the probe includes a mechanical property transducer, and further wherein the probe is configured to provide the transponder electrical output to the mechanical property transducer to electrically power the mechanical property transducer.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Hoefel, et al., US 2004/0189487 (hereinafter Hoefel)”, for the following reasons: 
Hoefel discloses a drill string for drilling a wellbore of a hydrocarbon well. The drill string includes a pipe string, a drill bit, and a probe deployment structure. The probe deployment structure is configured to selectively insert a probe into a subterranean formation.  The probe measures formation data indicative of at least one property of the subterranean formation.  A downhole communication device attached to the pipe string communicates with the probe and the probe includes a probe transponder configured to transmit communication data indicative of the at least one property of the subterranean formation to the downhole communication device.
Hoefel does not disclose the at least one property of the subterranean formation includes an in situ stress within the subterranean formation and the probe includes a stress transducer configured to measure the in situ stress within the subterranean formation, the probe transponder includes RFID or the fluid property transducer includes a fluid chamber, a valve that selectively provides fluid communication,  between the fluid chamber and an ambient environment that surrounds the probe, a differential pressure transducer configured to detect a differential pressure of the fluid within the fluid chamber as a function of time and a timer to determine the elapsed time. 

Hoefel fails to suggests alone, or in combination, the limitations of “wherein the fluid property transducer includes: (i) a fluid chamber; (ii) a valve that selectively provides fluid communication between the fluid chamber and an ambient environment that surrounds the probe; (iii) a differential pressure transducer configured to detect a differential pressure of fluid within the fluid chamber as a function of time; and (iv) a timer configured to determine an elapsed time” as recited in claim 1. 

The Examiner is unaware of prior art which reasonably suggests alone or in combination the limations of the invention as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676